DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species I in the reply filed on July 25th 2022 is acknowledged.
Claim 13 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species 2, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on July 25th 2022.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 6, 8-12 and 24-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vincenti FR 2634508 A2 (hereinafter Vincenti) in view of Min et al. KR 101376279 B1 (hereinafter Min).
In regards to claim 1, Vincenti teaches a lock for securing a door panel to a housing, the lock comprising: a) a latching component (See fig 1) having a latch housing (housing seen in fig 1) and a latch member (6) reciprocally translatable between a locked orientation to secure said door panel to said housing and an unlocked orientation to free said door panel from said housing (abstract); and b) an electromechanical component (1-3) including an actuator (1) operably coupled to a drive member (4), wherein said drive member is coupled to said latch member whereby powering of said actuator translates said latch member to said unlocked orientation (See fig 1).  
However, Vincenti does not teach the lock is for a cabinet.
Min teaches a cabinet for traffic signal controllers (para 5).
It would have been obvious to one of ordinary skill in the art, before the time of filing of the invention, to have been obvious to have provided Vincenti’s lock on a cabinet in order to prevent the theft of valuable traffic control material.
In regards to claim 6, Vincenti in view of Min teaches the cabinet lock in accordance with claim 1 wherein said actuator is a motor (Vincenti: fig 1).  
In regards to claim 8, Vincenti in view of Min teaches the cabinet lock in accordance with claim 1 wherein said latching component further includes a manual actuator (Vincenti: 11,12 and 14) coupled to said latch member (Vincenti: see fig 1).  
In regards to claim 9, Vincenti in view of Min teaches the cabinet lock in accordance with claim 8 wherein said manual actuator includes a cylinder (Vincenti: 11) having a cam (Vincenti: 12) located at a first end whereby manual actuation of said cylinder causes said cam to engage said latch member and drive said latch member to said unlocked orientation (Vincenti: See fig 1).  
In regards to claim 10, Vincenti in view of Min teaches the cabinet lock of claim 1 wherein said latching component further includes a biasing member (Vincenti: 10) configured to bias said latch member to said locked orientation (Vincenti: see fig 1).  
In regards to claim 11, Vincenti in view of Min teaches the cabinet lock in accordance with claim 1 wherein said drive member is coupled to said latch member via a connector feature (Vincenti: 5).
In regards to claim 12, Vincenti in view of Min teaches the cabinet lock in accordance with claim 1 wherein said latch member is a latch or a dead bolt (See fig 1).  
In regards to claim 24, Vincenti teaches a lock comprising: a housing (See housing in fig 1); a latch member (6) movably disposed relative to the housing between a locked orientation to secure the door panel to the cabinet housing and an unlocked orientation to free the door panel from the cabinet housing (See fig 1); an electromechanical actuator (1) disposed within the housing; a drive member (5) operably connected to the actuator (See fig 1), wherein the drive member is coupled to the latch member, wherein the electromechanical actuator is configured to move the drive member along a linear path to translate the latch member between the locked orientation and the unlocked orientation (See fig 1). 
However, Vincenti does not teach the lock is for a cabinet for a traffic signal control box, the traffic control signal control box including a cabinet housing and a door panel, wherein the cabinet lock is configured for securing the cabinet door to the cabinet housing.
Min teaches a cabinet for traffic signal control box (para 5) the traffic control signal control box including a cabinet housing (10) and a door panel (12), wherein the cabinet lock is configured for securing the cabinet door to the cabinet housing (See fig 2 and fig 4).
It would have been obvious to one of ordinary skill in the art, before the time of filing of the invention, to have been obvious to have provided Vincenti’s lock on a cabinet in order to prevent the theft of valuable traffic control material.
In regards to claim 25, Vincenti in view of Min teaches the cabinet lock in accordance with claim 24, further comprising a biasing member (Vincenti: 10) configured to bias the latch member to the locked orientation (Vincenti: See fig 1).  
In regards to claim 26, Vincenti in view of Min teaches the cabinet lock in accordance with claim 24, further comprising a manual actuator (Vincenti: 11 and 12) operably connected to the latch member to move the drive member between the locked orientation and the unlocked orientation independent of the operation of the electromechanical actuator (Vincenti: See fig 1).  
In regards to claim 27, Vincenti in view of Min teaches the cabinet lock in accordance with claim 26, wherein the manual actuator includes a cam (Vincenti: 12), wherein manual actuation of the manual actuator causes the cam to engage the latch member to drive the latch member to the unlocked orientation (Vincenti: See fig 1).  
In regards to claim 28, Vincenti in view of Min teaches the cabinet lock in accordance with claim 27, wherein the latch member includes a wing (Vincenti: 14), and wherein manual actuation of the manual actuator causes the cam to engage the wing to drive the latch member to the unlocked orientation (Vincenti: See fig 1).  
In regards to claim 29, Vincenti in view of Min teaches the cabinet lock in accordance with claim 24, wherein the drive member is a rod (Vincenti See fig 1). 
In regards to claim 30, Vincenti in view of Min teaches the cabinet lock in accordance with claim 29, wherein the rod is threaded (Vincenti: within see fig 1).  
In regards to claim 31, Vincenti in view of Min teaches the cabinet lock in accordance with claim 24. 
Min teaches the cabinet lock further comprising a drive member position sensor configured to emit a first signal when the latch member reaches said unlocked orientation (Min: para 39).
It would have been obvious to one of ordinary skill in the art, before the time of filing of the invention, to have used a drive member position sensor as taught by Min in the device of Vincenti in order to warn of unauthorized opening (Min: para 39).
Claim(s) 2-5 and 19-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vincenti in view of Min as applied to claims 1, 6, 8-12 and 24-31 above, and further in view of Weyerstall et al. US 6400278 B1 (hereinafter Weyerstall).
In regards to claim 2, Vincenti in view of Min teaches the cabinet lock in accordance with claim 1. Vincenti further teaches a gear (3).
However, Vincenti in view of Min does not teach wherein said electromechanical component further includes a drive member position sensor configured to emit a signal indicative of said latch member moving to an intermediate orientation between said locked orientation and said unlocked orientation.
Weyerstall teaches a drive member position sensor (8) configured to emit a signal indicative of said latch member moving to an intermediate orientation between said locked orientation and said unlocked orientation (Col 3 lines 25-45 and abstract).
It would have been obvious to one of ordinary skill in the art, before the time of filing of the invention, to have modified Vincenti in view of Min with a drive member position sensor as described by Weyerstall in order to “enables comprehensive position acquisition of the essential moving positioning elements, acquisition which is insensitive to tolerances and for the most part error-free” (Weyerstall: Col 1 lines 53-57)
In regards to claim 3, Vincenti in view of Min and Weyerstall teaches the cabinet lock in accordance with claim 2, wherein Weyerstall further teaches said drive member position sensor comprises an optical emitter 8’ and detector pair 8”, and wherein said drive member position sensor emits said signal when detection of a beam of light between said optical infrared emitter and said detector is interrupted (Col 3 lines 25-45 and see fig 3C).  
However, Vincenti in view of Min and Weyerstall does not teach the optical emitter is an infrared emitter, they are in fact silent on what type of light is emitted.
It would have been obvious to one of ordinary skill in the art, before the time of filing of the invention, to have Vincenti’s in view of Min’s and Weyerstall’s optical emitter emits infrared (so that the human eye can’t detect the light and thus more aesthetic) as doing so would just be choosing from a finite number of identified, predictable solutions (various light waves), with a reasonable expectation of success (A beam that can be interrupted, see MPEP 2141 III E).
In regards to claim 4, Vincenti in view of Min teaches the cabinet lock in accordance with claim 1. Vincenti further teaches a gear (3).
 However, Vincenti in view of Min does not teach wherein said electromechanical component further includes a drive member position sensor configured to emit a first signal when said latch member reaches said unlocked orientation (Col 3 lines 25-45 and abstract). 
Weyerstall teaches a drive member position sensor configured to emit a first signal when said latch member reaches said unlocked orientation (abstract). 
It would have been obvious to one of ordinary skill in the art, before the time of filing of the invention, to have modified Vincenti in view of Min with a drive member position sensor as described by Weyerstall in order to “enables comprehensive position acquisition of the essential moving positioning elements, acquisition which is insensitive to tolerances and for the most part error-free” (Weyerstall: Col 1 lines 53-57)
In regards to claim 5, Vincenti in view of Min and Weyerstall teaches the cabinet lock in accordance with claim 4 wherein said drive member position sensor comprises an optical emitter and detector pair, wherein said drive member position sensor emits said first signal when detection of a beam of light between said optical infrared emitter and said detector is unobstructed Col 3 lines 25-45 and abstract). 
However, Vincenti in view of Min and Weyerstall does not teach the optical emitter is an infrared emitter, they are in fact silent on what type of light is emitted.
It would have been obvious to one of ordinary skill in the art, before the time of filing of the invention, to have Vincenti’s in view of Min’s and Weyerstall’s optical emitter emits infrared (so that the human eye can’t detect the light and thus more aesthetic) as doing so would just be choosing from a finite number of identified, predictable solutions (various light waves), with a reasonable expectation of success (A beam that can be interrupted, see MPEP 2141 III E).
In regards to claim 19, Vincenti teaches an electromechanical component (1-4) for a locking mechanism used to secure a door (title), wherein said locking mechanism includes a latching component (6 and housing seen in fig 1) having a latch member reciprocally movable between a locked orientation and an unlocked orientation (See fig 1), said electromechanical component comprising: a) a drive member (3 and 4) configured to be coupled to said latch member (See fig 1); b) an actuator (1) operably coupled to said drive member (See fig 1). 
However, Vincenti does not teach the locking mechanism is for a cabinet.
Min teaches a traffic control cabinet (para 5) with a cabinet housing (10) and a door panel (12).
It would have been obvious to one of ordinary skill in the art, before the time of filing of the invention, to have been obvious to have provided Vincenti’s lock on a cabinet in order to prevent the theft of valuable traffic control material.
However Vincenti in view of Min still does not teach a position sensor for sensing said locked orientation and said unlocked orientation of said latch member and c), wherein said drive member includes a first portion being opaque to said position sensor and a second portion being translucent to said position sensor, wherein said position sensor outputs a first signal for the first portion, and wherein said position sensor outputs a second signal for the second portion which is different than said first signal for the first portion.
Weyerstall teaches a position sensor (8) for sensing said locked orientation and said unlocked orientation of said latch member (abstract) and c), wherein said drive member includes a first portion being opaque (3) to said position sensor and a second portion (9”’) being translucent to said position sensor, wherein said position sensor outputs a first signal for the first portion, and wherein said position sensor outputs a second signal for the second portion which is different than said first signal for the first portion (Col 3 lines 25-45 and abstract).
It would have been obvious to one of ordinary skill in the art, before the time of filing of the invention, to have modified Vincenti in view of Min with a drive member position sensor as described by Weyerstall in order to “enables comprehensive position acquisition of the essential moving positioning elements, acquisition which is insensitive to tolerances and for the most part error-free” (Weyerstall: Col 1 lines 53-57).
In regards to claim 20, Vincenti in view of Min and Weyerstall teaches the electromechanical component of claim 19 wherein Weyerstall further teaches said position sensor comprises a photo detector (8’ and 8” see fig 3C) producing a photo beam between a photo emitter and a photo receiver (See fig 3C), wherein said drive member is selectively positionable within said photo detector (See fig 3). 
In regards to claim 21, Vincenti in view of Min and Weyerstall teaches the electromechanical component of claim 20.
However, Vincenti in view of Min and Weyerstall does not teach the photo emitter is an infrared emitter, they are in fact silent on what type of light is emitted.
It would have been obvious to one of ordinary skill in the art, before the time of filing of the invention, to have Vincenti’s in view of Min’s and Weyerstall’s photo emitter emits infrared (so that the human eye can’t detect the light and thus more aesthetic) as doing so would just be choosing from a finite number of identified, predictable solutions (various light waves), with a reasonable expectation of success (A beam that can be interrupted, see MPEP 2141 III E).
In regards to claim 22, Vincenti in view of Min and Weyerstall teaches the electromechanical component of claim 19 wherein said second portion of the drive member comprises a plurality of stratified sub- regions (different sections of 9”’ and portions of 3 within), wherein each of said sub-regions have different degrees of translucency (translucent or opaque).  
In regards to claim 23, Vincenti in view of Min and Weyerstall teaches the electromechanical component of claim 22 wherein said second signal is delineated into a series of sub-signals (Read Col 1 line 58- Col 2 line 3, the sub signals being the different positions), and wherein said position sensor is configured to sequentially emit each of said sub-signals to communicate serial movement of said latch member (Read Col 1 line 58- Col 2 line 3, Col 3 lines 25-45 and abstract).

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vincenti in view of Min as applied to claims 1, 6, 8-12 and 24-31 above, and further in view of Lowder et al. US 20110047874 A1 (hereinafter Lowder).
In regards to claim 7, Vincenti in view of Min teaches the cabinet lock in accordance with claim 1 wherein said drive member is a threaded rod (See fig 1).
However, Vincenti in view of Min does not teach wherein said electromechanical component further includes a drive nut rotatably coupled to said actuator whereby powering of said actuator rotates said drive nut to translate said threaded rod and latch member to said unlocked orientation.
Lowder teaches a latch drive member (32) is a threaded rod (See fig 7) wherein an electromechanical component further includes a drive nut (threaded nut in para 60) rotatably coupled to said actuator whereby powering of said actuator rotates said drive nut to translate said threaded rod and latch member to said unlocked orientation (para 60).
It would have been obvious to one of ordinary skill in the art, before the time of filing of the invention, to have used an electromechanical component as described in Lowder in order to reduce mechanical shock (para 14).
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vincenti in view of Min as applied to claims 1, 6, 8-12 and 24-31 above, and further in view of Johnson US 20160319571 A1 (hereinafter Johnson).
In regards to claim 14, Vincenti in view of Min teaches the cabinet lock in accordance with claim 1. 
However, Vincenti in view of Min does not teach further comprising a temperature sensor configured for sensing ambient temperatures associated with said cabinet lock and to cause a pulsed current signal to be directed to said actuator upon sensing a temperature above or below a predetermined temperature threshold.  
Johnson a temperature sensor (42) configured for sensing ambient temperatures associated with said cabinet lock and to cause a pulsed current signal to be directed to said actuator upon sensing a temperature above or below a predetermined temperature threshold (para 183-184 and para 190). 
It would have been obvious to one of ordinary skill in the art, before the time of filing of the invention, to have included a temperature senor that pules the actuator into Vincenti in view of Min in order to automatically unlock the lock in case of electrical fire.
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Min in view of Vincenti.
In regards to claim 15, Min teaches a traffic signal control box (para 5) comprising: a) a cabinet (12) having a cabinet housing (10) defining an interior therein (See fig 1 and abstract); b) a door panel mounted to said cabinet housing and configured to cover said interior when in a closed condition (abstract and fig 1); and c) a cabinet lock (See fig 4) comprising: i) a latching (80 and 70) component having a latch housing (70) and a latch member (80) reciprocally translatable between a locked orientation to secure said door panel to said cabinet housing and an unlocked orientation to free said door panel from said cabinet housing (See fig 4).
However Min does not teach a latching component having a latch housing  and a latch member reciprocally translatable between a locked orientation to secure said door panel to said cabinet housing and an unlocked orientation to free said door panel from said cabinet housing ; and ii) an electromechanical component including an actuator operably coupled to a drive member, wherein a first end of said drive member is coupled to said latch member whereby powering of said actuator in a first direction translates said latch member to said unlocked orientation. 
Vincenti teaches a latching component having a latch housing (Housing seen in fig 1) and a latch member (6) reciprocally translatable between a locked orientation to secure said door panel to said housing and an unlocked orientation to free said door panel from said housing (See fig 1); and ii) an electromechanical component (1-4) including an actuator (1) operably coupled to a drive member (4), wherein a first end of said drive member is coupled to said latch member whereby powering of said actuator in a first direction translates said latch member to said unlocked orientation (See fig 1).
It would have been obvious to one of ordinary skill in the art, before the time of filing of the invention, to have been obvious to have provided Min’s traffic signal control box with Vincenti’s latching component so that the cabinet can be automatically opened.
Claim(s) 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Elpern et al. WO 9921200 A2 (hereinafter Elpern) in view of Min.
In regards to claim 16, Elpern teaches an electromechanical component for converting a mechanical lock to a powered lock (page 2 line 14 -  page 3 line 10) wherein said mechanical cabinet lock includes a latching component (14 and housing seen in fig 4A) having a latch member (14) reciprocally translatable between a locked orientation (See fig 4A and abstract) and an unlocked orientation (abstract), said electromechanical component comprising an actuator (320) operably coupled to a drive member (322), wherein said drive member is coupled to said latch member via a connector feature (324) whereby said mechanical lock is converted to said powered lock.  
However, Elpern does not teach a cabinet with a cabinet housing and door panel.
Min teaches a traffic control cabinet (para 5) with a cabinet housing (10) and a door panel (12).
It would have been obvious to one of ordinary skill in the art, before the time of filing of the invention, to have been obvious to have provided Elpern’s lock on a cabinet in order to prevent the theft of valuable traffic control material.
In regards to claim 17, Elpern teaches a method of retrofitting an electromechanical component (320) to an existing lock having only a latching component (page 2 line 14 -  page 3 line 10), wherein the existing lock is used to selectively secure a door, the method comprising the steps of: a) providing a lock having a latching component (See fig 4A), wherein the latching component includes a latch member (14); b) providing the electromechanical component including an actuator (320) connectable to a power source (page 8 lines 11-18), wherein the electromechanical component further includes a drive member (322); c) providing a connector feature (324); and d) connecting the drive member to the latch member via the connector feature (See fig 4A). 
However, Elpern does not teach a cabinet with a cabinet housing and door panel.
Min teaches a traffic control cabinet (para 5) with a cabinet housing (10) and a door panel (12).
It would have been obvious to one of ordinary skill in the art, before the time of filing of the invention, to have been obvious to have provided Elpern’s lock on a cabinet in order to prevent the theft of valuable traffic control material.
In regards to claim 18, Elpern in view of Min teaches the method in accordance with claim 17 wherein said provided electromechanical component further includes a position sensor for sensing the position of the latch member, and wherein the method further includes triggering of a first signal by the position sensor that is indicative of the position of the latch member (Elpern page 7 lines 17-22).  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Hirschoff et al. ES 2733743 T3 teaches a similar actuator.
Boyer et al. US 1473985 A teaches a similar latch and lock combination.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER H WATSON whose telephone number is (571)272-5393. The examiner can normally be reached M-F 8 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on (571) 272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PETER H WATSON/Examiner, Art Unit 3675                                                                                                                                                                                                        
/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675